UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2262



MICHAEL W. MCRAE,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; MARYLAND CLASSIFIED
EMPLOYEE ASSOCIATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2271-S)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael W. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael W. McRae appeals the district court’s order dismissing

his employment discrimination action.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Because the appeal is frivolous, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.   See McRae v. Maryland, No. CA-98-2271-S (D. Md. Aug. 7,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2